Citation Nr: 1748030	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating higher than 10 percent for right knee, degenerative change and chondromalacia patella, status post arthroscopy (right knee disability). 

3.  Entitlement to a separate compensable rating for right knee cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. 

4.  Entitlement to an initial compensable disability for right wrist fifth carpometacarpal fusion and osteoarthritis status-post right hand crush injury (right wrist disability) wrist prior to March 30, 2017, and in excess of 10 percent thereafter. 

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to February 1994, from October 2001 to April 2003, and from January 2004 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the December 2010 rating decision, the RO granted service connection for right knee disability and assigned a 10 percent rating, effective January 15, 2010; right hand, osteoarthritis, status post crush injury, and fifth carpometacarpal fusion and assigned a 10 percent disability rating, effective January 15, 2010; and right wrist, 5th carpometacarpal fusion and assigned a noncompensable rating, effective January 15, 2010.  The Veteran timely disagreed with the initial ratings. 

In a November 2012 rating decision, the decision review officer (DRO) found clear and unmistakable error in the December 2010 rating decision that granted separate ratings for right hand and right wrist disabilities and that assigned a 10 percent rating for the right hand.  The DRO combined the right hand and right wrist evaluations and assigned a noncompensable disability rating. 

In July 2017, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The record was held open for an additional 30 days to allow the Veteran to submit additional evidence. 

In August 2017, the Veteran submitted additional evidence directly to the Board with a written waiver of local consideration of the evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

In April 2017, the RO increased the assigned rating for the right wrist disability to a 10 percent, effective March 30, 2017.  Notably, during the July 2017 Board hearing, the Veteran indicated that he was satisfied with the 10 percent rating; however, he disagreed with the effective date. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the July 2017 Board hearing, the Veteran withdrew his appeal from the denial of the claim for entitlement to a TDIU.

2.  The Veteran's right knee disability has been manifested by complaints of pain on motion, with flexion no worse than 120 degrees and extension no worse than 0 degrees, to include consideration of additional limitation of motion due to pain.

3.  Symptoms of the Veteran's right knee approximate cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint, and these symptoms are sufficiently distinct from painful limitation of flexion to warrant a separate rating.

4.  Throughout the appeal period, the Veteran's right wrist disability manifested by pain and limitation of motion, complaints of stiffness, and with no evidence of ankylosis.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to TDIU are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for an initial rating higher than 10 percent for right knee degenerative change are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5260.

3.  The criteria for a separate rating of 20 percent for right knee cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.27, 4.71a, DC 5258 (2016).

4.  Throughout the appeal period, the criteria for an initial 10 percent rating, but no higher, for the Veteran's right wrist disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, DCs 5010, 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the July 2017 Board hearing, the Veteran withdrew his appeal from the denial of the claim for entitlement to a TDIU. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claim regarding entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

A.  Right Knee Disability

In this case, the Veteran's right knee disability has been rated pursuant to DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Under DC 5010, applicable to traumatic arthritis, traumatic arthritis is rated as degenerative arthritis under DC 5003.  DC 5003 provides for rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Under DC 5260, limitation of flexion of a leg warrants a 10 percent rating is if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004. 

Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

In November 2010, the Veteran was afforded an examination.  He reported that in 2002, he underwent an arthroscopic right knee surgery.  He stated that currently, he has right knee stiffness, swelling, and pain lasting up to 3 days.  He requires the use of a right knee brace once a month.  He denied right knee flare-ups within the past year.  He stated that he is able exercise; specifically, he runs 3 miles twice a week and uses an elliptical machine.  The Veteran reported a job history of pipefitter from 2002 to 2005; construction equipment mechanic from 2007 to 2008; and currently, he has been employed two years as a musician and he sings and plays guitar 6 to 8 hours a week.  He stated that he has a high school diploma and one semester of college credits.

Upon physical examination, the ranges of motion of the right knee were recorded as 0-115 degrees without pain.  There was no additional loss of motion or change in ranges of motion of the right knee upon active or passive motion or on repetitive use testing. He had normal right knee strength and reflexes were 2/4 of the right lower extremities.  The examiner indicated that there was no swelling, tenderness, instability, or atrophy.  The examiner indicated that the Veteran is able to sit, stand, walk, and climb unlimited.  The examiner noted that an April 2010 magnetic resonance imaging (MRI) of the right knee showed mild femorotibial joint articular cartilage degeneration.  The examiner noted that there was a right knee scar that was nonpainful, nontender, and less than 6 squares inches.  The examiner diagnosed right knee mild femorotibial articular cartilage degenerative change and chondromalacia patellae, status post arthroscopic debridement and lateral release with residual mild intermittent pain.

VA treatment records dated in October 2012 document the Veteran's complaints of right knee pain and that he required the use of a cane.  VA treatment records dated in November 2012 shows that the Veteran underwent right knee arthroscopy surgery for medial meniscal tear.

A January 2014 VA MRI of the right knee report reveals a medial meniscus tear and joint effusion.  Furthermore, the Veteran had complaints of right knee swelling, painful motion, and pain.

VA treatment records dated in April 2014 reveal the Veteran's complaints of right knee pain, catching, and locking.  In June 2014, the Veteran underwent another right knee arthroscopy surgery for medial meniscal tear.  See VA treatment record dated June 2014.  

VA treatment records dated in June 2014 and July 2014 shows right knee medial meniscal tear and gout.

VA treatment records dated in 2015 documents the Veteran's right knee complaints of pain and swelling.  See, e.g., VA treatment record dated May 2015, September 2015, and October 2015.

VA treatment records dated in January 2016, April 2016. July 2016, August 2016, September 2016, and January 2017 include the Veteran's complaints of right knee pain, inflammation, and locking.  VA treatment providers in April 2016 and July 2016 assessed right knee joint effusion.  A January 2017 VA MRI shows meniscus tear.

In April 2017, the Veteran was afforded an examination.  The Veteran reported right knee pain, flare-ups, giving away, and limited ranges of motion.  He described his flare-ups as constant pain, swelling, and drainage up to 3 to 12 times a year.   

Upon physical examination, the ranges of motion of the right knee were recorded as flexion to 125 degrees with pain and extension to 0 degrees with pain.  He was able to perform repetitive-use testing with at least three repetitions without additional loss of function or range of motion.  The examiner indicated that pain causes functional loss.  The examiner indicated that there was pain, weakness, fatigability, or incoordination that significantly limited his functional ability with repeated use over a period of time.  The examiner indicated that when considering functional loss, such as pain, an estimated range of motion for flexion was 120 degrees and extension is to 0 degrees.  The examiner indicated that the examination was not conducted during a flare-up and that he was unable to estimate whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups.  There was functional loss in terms of less movement than normal and interference with standing.  Muscle strength and stability testing was normal.  The examiner checked the boxes indicating no history of recurrent subluxation of history of lateral instability.  Specifically, as to Correia testing, the examiner found that was evidence of pain on passive range of motion testing of the right knee.  There was no evidence of pain on non-weight bearing testing of the right knee; pain on passive range of motion testing of the left knee; or pain on non-weight bearing testing of the left knee.

Furthermore, there was no muscle atrophy, subluxation, recurrent effusion, or ankylosis.  There was no pain with weight bearing or evidence of crepitus.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted that the Veteran had right knee meniscus repair in 2002, 2012, and 2014.  There was a right knee scar that was not painful, unstable, or an area greater than 6 square inches.  An x-ray report showed right knee mild degenerative joint disease of the medial compartment.  The examiner diagnosed right knee degenerative change and chondromalacia patella, status post arthroscopy.  The examiner opined that the Veteran's right knee disability impacts his ability to perform any occupational tasks such as repetitive bending, stooping, kneeling, squatting, and climbing motions.  Furthermore, the Veteran will require restrictions with activities such as walk, stand, and run.  

During the July 2017 Board hearing, the Veteran testified that he experiences right knee pain, weakness, flare-ups, locking, popping, giving way, fatigue, and instability.  He testified that his knees give out and lock daily.  The Veteran stated that his right knee symptoms limit his daily life.  The Veteran indicated that during his last recent flare-up, he required bedrest for two days and crutches from 4 to 5 days.

Lay statements from the Veteran's spouse and son, dated in August 2017, report that the Veteran experienced right knee pain and drainage.  Lay statements also indicated that the Veteran is unable to participate in physical activities due to his right knee disability.  

For the reasons below, the Board finds that an initial rating higher than 10 percent for the right knee degenerative change is not warranted.  

The Veteran was assigned a 10 percent rating in the December 2010 rating decision under DCs 5010-5260 for painful motion of the right knee.

The ranges of motion of the right knee were, at worst, flexion to 125 degrees with pain.  However, the April 2017 VA examiner indicated that when considering functional loss, such as pain, an estimated range of motion for flexion was 120 degrees.  Moreover, the April 2017 examiner indicated that the examination was not conducted during a flare-up and that he was unable to estimate whether pain, weakness, fatigability or incoordination significantly limits functional ability during flare ups.

The above reflects that range of motion on examination was at worst flexion to 120 degrees.  The Board must also consider additional limitation of motion due to flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court found an orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation.  Here, however, even considering the examiner's inability to estimate the degree of limitation of motion during flare-ups, the other evidence including the Veteran's lay statements, which did not indicate significant loss of motion during flare-ups, reflects that the flare-ups would not be of such a significant degree to result in flexion limited to 30 degrees warranting a higher, 20 percent rating.

In addition, the Board concludes that the evidence does not support a separate rating for limitation of extension under DC 5261.  there is no evidence of any limitation of extension of record, as limitation of extension was to 0 degrees even when considering pain and functional loss.  See VA examination report dated April 2017.  There is also no indication that flare-ups would have resulted in additional limitation of extension warranting a separate compensable rating, particularly in light of the fact that the Veteran's lay statements indicating that there was not significant additional loss of motion due to flare-ups.  Thus, a separate rating under DC 5261 is not warranted.

The Board must also consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.

Under DC 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

DC 5259 provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.

To this end, the evidence shows that the Veteran has reported right knee symptoms including swelling, locking, giving away, inflammation, and catching.  See, e.g., VA treatment records dated April 2014, January 2016, and January 2017.  Notably, during the appeal period, the Veteran has not reported instability, with the one exception during the July 2017 Board hearing.  Furthermore, VA treatment records show that during the appeal period the Veteran had two right knee medical meniscus repairs and joint effusion.  See, e.g., VA treatment records dated November 2012, June 2014, and July 2016. 

Regarding DC 5258, the Board finds that a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is warranted.  Here, the evidence clearly documents a meniscal necessitating surgical intervention, coupled with consistent reports of locking, pain, and effusion, or swelling.  Accordingly, the 20 percent rating under DC 5258 is warranted. 

With regard to granting a separate rating under DC 5258 when the Veteran is already receiving a rating under DC 5260, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes. 38 C.F.R. § 4.14. With regard to rating disabilities of the knee, VA's general counsel (GC) has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  In VAOPGCPREC 9-98, GC found that limitation of motion is a relevant consideration under DC 5259.  However, GC has never specifically addressed whether separate ratings for limitation of motion under DCs 5260 or 5261 and for symptoms relating to dislocated or removed semilunar cartilage under DCs 5258 or 5259, including pain, would constitute pyramiding.  VA's Adjudication Manual, M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m), states that evaluations under DCs 5258 and 5259 "can pyramid with evaluations under DCs 5260 or 5261 for limitation of knee flexion or extension. Therefore, separate compensable evaluations are not permitted."  VA's Adjudication Manual is not binding on the Board.  DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals").  Two Court memorandum decisions have held contrary to this Manual provision.  See Thaxton v. Shinseki, No. 10-0504, 2011 WL 4525965, at *1 (U.S. Vet. App. Sept. 30, 2011) (mem. dec.) (reversing a Board decision that a separate rating under DC 5259 and DC 5010-5261 would constitute pyramiding); Krause v. Shulkin, No. 16-1213 (Apr. 28, 2017) (reversing Board decision and ordering it to award a separate rating for meniscectomy under DC 5259, even though the Veteran was receiving 10 percent ratings for arthritis and laxity under DCs 5261 and 5257).   There are also memorandum decisions holding to the contrary.  See Phillips v. Shinseki, No. 12-1044, 2013 U.S. App. Vet. Claims LEXIS 1635 (mem Dec.) ("The appellant argues that the symptoms associated with the removal of semilunar cartilage are "[left knee] pain, decreased range of motion and decreased function." . . . The Court is not persuaded that these symptoms are not duplicative of the symptomatology manifested by the arthritis of the left knee that are considered under DC 5003. Thus, the Court agrees with the Secretary that the appellant has not established that the Board erred when it did not award him a separate rating under DC 5259").  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  In the absence of definitive guidance from the Court or GC, and in light of the non-binding nature of VA's Adjudication Manual, the Board finds that under the facts of this case, the symptoms from the Veteran's torn semilunar cartilage, including pain, are sufficiently distinct from those of his arthritis causing painful limitation of flexion to warrant a separate 20 percent rating for dislocated semilunar cartilage under DC 5258.

With respect to DC 5259, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding.  Notably, VA treatment records show that the Veteran has undergone meniscal surgery, but not meniscectomy.  Thus, absent removal of the meniscus, a separate rating under DC 5259 is not warranted.

As to DC 5257, medical treatment providers have consistently determined that the Veteran's reports of instability do not represent clinical instability of the knee.  See, e.g., VA examinations dated November 2010 and April 2017.  The Veteran has described giving way and instability.  In weighing the medical evidence of instability against the Veteran's lay statement, the Board finds that the multiple examination findings of no instability, including a specific finding in April 2017 of a lack of recurrent subluxation and lack of history of lateral instability of greater weight than the Veteran's lay assertions in this regard.  While the Veteran is competent to report that his knee feels unstable or gives way, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, a separate rating under DC 5257 is not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in the right knee.

The Board has also considered the Veteran's scar in the evaluation of the right knee.  The VA examiners indicated that the right knee scar was not painful/tender, unstable, deep, nonlinear, covers an area of 39 square centimeters (6 square inches) each, or limits function of the right knee.  As such, a separate, compensable rating for the right knee scar cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

B.  Right Wrist Disability

The Veteran's service-connected right wrist disability is assigned a noncompensable disability rating prior to March 30, 2017, and a 10 percent thereafter under 38 C.F.R. § 4.71a, DCs 5010-5215 (2016).  

Under DC 5215, limitation of motion of wrist evidence by palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees warrant a 10 percent disability rating.  This is the maximum disability rating under DC 5215.  

In February 2010, the Veteran submitted claims for right hand and right wrist disabilities. 

During the July 2017 Board hearing, the Veteran testified that he is satisfied with the 10 percent rating; however, he disagreed with the effective date of the award of the 10 percent disability rating.  He also testified that his right hand and right wrist disabilities should be awarded two separate ratings. 

In November 2010, the Veteran was afforded an examination.  He reported right hand and wrist pain two times a month that lasted one to two days.  He has right wrist stiffness with occasional tingling in the fourth and fifth fingers that will last from minutes to days; and decreased right grip strength.  He denied flare-ups.  Upon physical examination, there were painful ranges of motion of the digits.  The examiner indicated that the Veteran was able to grip with the right hand.  Range of motion of the right wrist was recorded as flexion to 60 degrees with no pain.  There was no additional loss of motion or change in ranges of motion of the right digits and wrist upon active or passive motion or on repetitive use testing.  There was no right wrist swelling, tenderness, or instability.  The examiner indicated that the Veteran had a right wrist scar that was not painful, unstable, or an area greater than 39 square centimeters.  The examiner diagnosed right wrist fifth carpometacarpal fusion status post crush injury of the hand with residual infrequent mild pain of the wrist and mild dorsal ulnar cutaneous nerve sensory neuropathy consisting of intermittent paresthesias and numbness and right hand osteoarthritis, status post crush injury and fifth carpometacarpal fusion with residual intermittent pain and intermittent mild paresthesias and numbness.

In April 2017, the Veteran was afforded an examination.  During the examination, the Veteran reported a history of a broken hand in 2004 with a right hand surgery in March 2005.  Currently, he reported decreased ranges of motion and loss of strength in the right wrist.  He indicated that he has flare-ups, which were descried as right wrist swelling, tenderness and pain.  Upon physical examination, the ranges of motion for the right wrist were recorded as palmar flexion to 45 degrees with pain and dorsiflexion to 45 degrees with pain.  The examiner indicated that pain causes functional loss.  He was able to perform repetitive-use testing with at least three repetitions without additional loss of function or range of motion.  The examiner indicated that there was pain, weakness, fatigability or incoordination that significantly limits functional ability with repeated use over a period of time.  The examiner estimated that with functional loss, such as pain, ranges of motion for the right wrist would be recorded as palmar flexion to 40 degrees and dorsiflexion to 40 degrees.  The examiner was unable to determine to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups.  There was less movement than normal.  There was localized tenderness or pain on palpation of the joint or associated soft tissue and pain with weight bearing.  Muscle stretch was 4/5 active movement against some resistance.  There was no muscle atrophy or ankylosis.  The examiner indicated that the right hand has never damage, loss of strength, and arthritis.  The examiner opined that the Veteran's right wrist disability impacts his ability to perform occupational tasks such as repetitive twisting, turning motions at the wrist, typing, and restrictions in lifting weights. 

A November 2014 VA treatment record notes right wrist with a catch upon circular motion and decreased sensations in the right hand, to include fifth through third fingers.  VA treatment records dated in March 2015 and September 2016 documents the Veteran's complaints of right wrist pain.  A March 2016 VA treatment provided indicated that right hand and wrist showed no synovitis, warmth or edema. 

During the July 2017 hearing, the Veteran testified that he exhibits right hand, fingers, and elbow numbness.  Moreover, during the hearing, he reported that since his 2005 right hand surgery, he had exhibited limited mobility, tenderness, and swelling in the right hand.  He indicated that his right hand grip strength has decreased.  He stated that his employment is limited due to his right hand.  He explained that he was previously employed as a musician; specifically, he playing the guitar.  He stated that he has difficulty playing the guitar due to his arthritis in his right hand and pain in his fingers.  Currently, he indicated that as his employment, he and his wife own and manage a bar.

Throughout the appeal period the Veteran's ranges of motion, at worst, were recorded as palmar flexion to 45 degrees with pain and dorsiflexion to 45 degrees with pain.  Notably, the April 2017 examiner estimated that upon functional loss, such as pain, ranges of motion for the right wrist would be recorded as palmar flexion to 40 degrees and dorsiflexion to 40 degrees.  The examiner was unable to determine to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups.   Importantly, the Veteran claims that the severity of his service-connected right wrist disability has remained the same since the date of his claim in 2010.  He has indicated that he has experienced the same amount of pain and decreased ranges of motion of the right wrist since his surgery in 2005.  See Board's hearing transcript dated July 2017.  Accordingly, the Board finds that throughout the appeal period an initial 10 percent rating is warranted under DC 5215, on the basis of painful motion.  This is the maximum disability rating under DC 5215.  See also Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a compensable rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

The Board has considered whether the Veteran is entitled to higher disability rating under other relevant diagnostic codes.  In this regard, DC 5214 evaluates ankylosis of the wrist.  The April 2017 VA examiner specifically noted that Veteran does not have ankylosis of the right wrist.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5214.

Furthermore, as noted, the regulations relating to limitation of motion and DeLuca are not for application, as the Veteran is receiving the highest rating for limitation of motion of the wrist, a higher rating requires ankylosis.

The Veteran has reported constant pain of the right wrist, stiffness, diminished grip, numbness in his fingers and elbow, and right hand pain.  See, e.g, Board hearing transcript dated July 2015.  However, the November 2010 and April 2017 VA examinations showed that the Veteran was able to grip his right hand.  Furthermore, muscle strength was 4/5 active movement against some resistance.  There was no evidence of muscle atrophy.  In light of the foregoing, the Board finds that evaluating the Veteran's right wrist disability under muscle injuries of the forearm and hand or disease of the nerve is not warranted.  

As to the Veteran's complaints of right hand and fingers numbness and pain, the Veteran has been compensated for such symptoms, as he was granted service connection for right wrist sensory neuropathy associated with right wrist carpometacarpal fusion and osteoarthritis status-post right hand crush injury.  Thus, to assign a separate rating for the same manifestations would amount to pyramiding. 

The Board has also considered the Veteran's scar in the evaluation of the right wrist  The November 2010 VA examiner indicated that the right wrist scar was not painful/tender, unstable, deep, nonlinear, covers an area of 39 square centimeters (6 square inches) each, or limits function of the right wrist.  As such, a separate, compensable rating for the right wrist scar cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

III. Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right knee are contemplated by the applicable rating criteria.  The criteria for rating the knee and shoulder contain a broad range of symptoms and each of those symptoms was considered by the Board in determining whether any higher or separate ratings are warranted.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Although the Veteran stated during the July 2017 Board hearing that exhibits right knee weakness, flare-ups, locking, popping, giving away, and fatigue these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  

The Board therefore finds that the criteria for rating the knee contemplate the Veteran's right knee disability picture.  Thus, consideration of whether the Veteran's disability picture for the right knee exhibits other related factors such as those provided by the regulations as "governing norms" are not required.

As to the Veteran's right wrist disability, he has reported that his employment is limited due to his right wrist disability.  He stated that he was previously employed as a musician and he played guitar.  The Veteran explained that he had difficulty playing the guitar due to his arthritis in his right hand and pain in his fingers.  The April 2017 VA examiner found that the Veteran's right wrist disability impacts his ability to perform occupational tasks, such repetitive twisting, turning motions at the wrist, typing, and restrictions in lifting weights. These difficulties,  however, are manifestations of pain and not separate symptoms, and, thus, the criteria contemplate the symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-372 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

The appeal concerning the issue of entitlement to TDIU is dismissed.

Entitlement to an initial rating higher than 10 percent for the right knee degenerative change is denied.   

Entitlement to a separate compensable rating for right knee cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint is granted, subject to controlling regulations governing the payment of monetary awards.

Throughout the appeal period entitlement to an initial 10 percent rating, but no higher, for right wrist disability is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


